353 S.W.3d 701 (2011)
STATE of Missouri, Respondent,
v.
Artoska GILLISPIE, Appellant.
No. ED 95560.
Missouri Court of Appeals, Eastern District, Division One.
December 6, 2011.
Margaret M. Johnston, Columbia, MO, for Appellant.
Chris Koster, Atty. Gen., John M. Reeves, Jefferson City, MO, for Respondent.
*702 Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Artoska Gillispie appeals from the trial court's judgment and sentence after a jury convicted him of one count of first-degree robbery and one count of misdemeanor marijuana possession. Defendant argues the trial court erred by allowing a police detective to testify that he felt the right individual was in custody. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).